The fire by which the wood was destroyed occurred on the line of railway between Sierra Blanca and El Paso, owned by the Galveston, Harrisburg  San Antonio Railway Company, which is used jointly by the two companies. Appellant negligently set fire to the wood at the place where it was put for shipment, and can not shield itself on the ground of some secret understanding that it may have had with the Galveston, Harrisburg  San Antonio Railway Company. The spur or switch had been placed where it was in order that wood might be shipped. This was the place designated by the railroad company for wood to be placed for shipment, and there is no other place shown to have been prepared for the shipment of wood. Appellee had to put his wood there or not ship it, and he can not be precluded from the recovery of his damages by a failure of the railroad company to have its track in proper condition, no matter if he did put his wood in a place where he knew there was inflammable material. The railroad can not screen itself from the result of its negligence by the fact that appellee knew of the bad condition of the track before he placed his wood near it. Railway v. Trawick, 80 Tex. 270
[80 Tex. 270]. There is nothing whatever in the case of Railway v. Dessommes, 15 Southwestern Reporter, 806, that is in antagonism with our decision. It was affirmatively proved in the Dessommes case that the railway company that was sued did not own and had no connection whatever with the crossing on which the accident occurred. Of course it was not responsible; and if appellant had not been using the track between Sierra Blanca and El Paso just like the owner did, it would not be responsible. We see no reason to change our opinion as to the law or facts, and the motions for rehearing and to find additional facts are overruled.
Motion overruled.
A writ of error was refused.
NEILL, Associate Justice, did not sit in this cause. *Page 659